Citation Nr: 0310573	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-19 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1969.  His DD 214 reflects that he was awarded a 
Combat Infantryman Badge for service in the Republic of 
Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May and June 1999 rating decisions 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO), in which the RO determined that new and material 
evidence had not been submitted with which to reopen the 
claim of entitlement to service connection for tinnitus.  
This matter also comes before the Board from a January 2000 
rating action in which the RO granted entitlement to service 
connection for PTSD, for which a 30 percent evaluation was 
assigned. 

Subsequently, in a September 2002 Board decision, it was 
determined that new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
tinnitus.  


REMAND

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), in November 2000, substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002)).  The statute also revised 
the former section 5107(a) of title 38, United States Code, 
to eliminate the requirement that a claimant must come 
forward first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority conferred by 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  Consistent with the new duty-to-assist regulations, 
after reviewing the veteran's case, the Board determined that 
the following additional evidentiary development was needed 
prior to final appellate consideration of his claim, as set 
out in an internal development memorandum in 2002, as 
follows: 

1.	Contact the veteran to ascertain whether he 
was treated for tinnitus at any time from 1969 
until 1998, or at any time since December 
2000.  The veteran should also be requested to 
identify all PTSD treatment records, VA or 
private, dated from December 2000, forward.  
If the veteran indicates that additional 
private records are available, these should be 
obtained and associated with the claims file.  
If he indicates that he has received VA 
treatment, these records should be requested.
2.	The veteran should also be asked whether he is 
receiving Social Security Administration (SSA) 
disability benefits.  If so, the SSA should be 
contacted and copies of all medical records 
that were considered with the veteran's claim 
for disability benefits (and subsequent 
disability determinations) as well as a copy 
of the administrative decision, should be 
obtained and associated with the claims file.  
3.	The veteran should be scheduled for a VA 
audiology examination.  The veteran should be 
notified of the date, time, and place of the 
examination in writing.  The claims folder 
must be made available to and be reviewed by 
the examiner prior to the examination.  Based 
upon the history and examination findings, the 
examiner should state whether it is at least 
as likely as not (i.e., at least a 50-50 
probability) that the veteran's tinnitus is 
etiologically related to acoustic trauma 
and/or concussive trauma sustained during 
service.  In this regard, the examiner is 
advised that, since the veteran had combat 
service, his statements to the effect that he 
sustained acoustic and/or concussive trauma 
resulting in tinnitus during combat service, 
are considered credible.  All opinions 
expressed should be supported by reference to 
pertinent evidence.
4.	The veteran should be scheduled for a 
psychiatric examination to evaluate the level 
of disability of his service-connected PTSD.  
The claims folder must be made available to 
and be reviewed by the examiner prior to the 
examination.  The report of examination should 
provide detailed descriptions of all current 
psychiatric symptomatology, to include the 
identification of any diagnoses other than 
PTSD.  In particular, to the extent possible, 
the examiner should distinguish symptoms 
directly attributable to the veteran's 
service-connected PTSD, as compared to those 
symptoms attributable to any other identified 
psychiatric disorder.  The examiner should 
also be requested to assign a numeric score on 
the Global Assessment of Functioning (GAF) 
scale, and to describe what the score means 
for the veteran in terms of his psychological, 
social, and occupational functioning 
pertaining to his service-connected PTSD.  The 
examiner should then indicate the current 
degree of disability due to the veteran's 
PTSD, to specifically include a discussion of 
the veteran's employability relative to his 
PTSD, providing a complete rationale for any 
opinion expressed.

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit found that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."  
The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

Thus, in light of this new judicial precedent, the Board is 
compelled to remand the veteran's case to the RO for review 
as to whether all the essential evidence needed to consider 
his claims has been obtained, and for issuance of a 
supplemental statement of the case (SSOC) regarding all 
evidence received since November 2001, when the most recent 
SSOC was issued.  Furthermore, it appears that, although some 
of the development which was requested by the Board in 2002 
was accomplished (for instance a PTSD examination was 
conducted in December 2002), not all of the requested 
evidentiary development was completed. 

In addition, in this case, the record reflects that the RO 
has not issued an evidence development letter consistent with 
the notice requirements of the VCAA with regard to the issues 
on appeal.  The Court has indicated that 38 U.S.C.A. 
§ 5103(a), as amended by the VCAA, and 38 C.F.R. § 3.159(b), 
as recently amended, require VA to inform a claimant as to 
which evidence VA will provide and which evidence the 
claimant is to provide, and remand where the RO failed to do 
so before transferring the case to the Board.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (holding 
that the Board must identify any VCAA notice documents in the 
file which comply with Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.	The RO should furnish the veteran a 
development letter consistent with the notice 
requirements of the VCAA, as clarified by 
Quartuccio, supra.

2.	A review of the claims folder reflects that 
the following additional evidentiary 
development is still necessary:

a.	Contact the veteran to ascertain whether he was 
treated for tinnitus at any time from 1969 until 
1998, or at any time since December 2000.  The 
veteran should also be requested to identify all 
PTSD treatment records, VA or private, dated from 
December 2000, forward.  If the veteran indicates 
that additional private records are available, 
these should be obtained and associated with the 
claims file.  If he indicates that he has received 
VA treatment, these records should be requested.
b.	The veteran should also be asked whether he is 
receiving Social Security Administration (SSA) 
disability benefits.  If so, the SSA should be 
contacted and copies of all medical records that 
were considered with the veteran's claim for 
disability benefits (and subsequent disability 
determinations) as well as a copy of the 
administrative decision, should be obtained and 
associated with the claims file.  


c.	The veteran should be scheduled for a VA 
audiology examination.  The veteran 
should be notified of the date, time, and 
place of the examination in writing.  The 
claims folder must be made available to 
and be reviewed by the examiner prior to 
the examination.  Based upon the history 
and examination findings, the examiner 
should state whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that the veteran's tinnitus 
is etiologically related to acoustic 
trauma and/or concussive trauma sustained 
during service.  In this regard, the 
examiner is advised that, since the 
veteran had combat service, his 
statements to the effect that he 
sustained acoustic and/or concussive 
trauma resulting in tinnitus during 
combat service, are considered credible.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.

3.	After the RO undertakes review of the issues, 
to include any additional evidentiary 
development, the appellant and the appellant's 
representative should be provided with an SSOC 
which contains notice of all relevant actions 
taken on the claims for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the November 2001 
SSOC.  An appropriate period of time should be 
allowed for response.

4.	Then, the RO should review the claims file and 
ensure that all notification and development 
action required by the VCAA, Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002)) is 
completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



